Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 102(a1) rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13, 15-16, 20-21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2018/0062467 (Barthes).
	Regarding independent claims 12, 20, Barthes discloses (note figure 2 and paragraph [0050]): a rotor for an electrical drive machine for driving a compressor (24), and a turbine (26) of a turbocharger, having a rotor body (2, 4, 8) formed around an axis of rotation of the rotor, wherein a receptacle ( 4) for at least one permanent magnet (6) is formed on the rotor body (2, 4, 8), wherein at least one permanent magnet (6) is
located in the receptacle ( 4) of the rotor body ( 4 ), wherein the rotor body (2, 4, 8) can be fastened to a charger shaft of the turbocharger by means of a threaded bushing (28), wherein the rotor body (2, 4, 8) comprises an additional receptacle (2) extending in the direction of the axis of rotation, in which receptacle the threaded bush (28) is located inside the rotor body (2, 4, 8), wherein the additional receptacle (2) is located in the rotor body (2, 4, 8) offset in the direction of the axis of rotation relative to the receptacle ( 4) of the at least one permanent magnet (6) (see figure 2).

	Regarding claims 13,  note the threaded bushing 28 in figure 2.
	Regarding claim 15: note figure 2, connection element (2), threaded bushing (28).
	Regarding claim 16, the connection element (2) having a depression (not numbered).
	Regarding claims 15-16, 21, see figure 2, compressor impeller (24).
	Regarding claim 21: see figure 2, rotor body (2) having a cylindrical bore (opened on the left in the drawing), which is not numbered.

Allowable Subject Matter and Reasons for Allowance
Claims 14, 17-19, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	In claims 14, 22, the recitation of “wherein an inside diameter of the further receptacle is larger than an outside diameter of the threaded bushing, so that perpendicularly to the rotation axis a clearance exists in a radial direction between the threaded bushing and the rotor body”; in claim 17 the recitation of “a backing washer, covering the threaded bushing on the inner side of the attachment element, is provided between the inner side of the attachment element and the at least one permanent magnet”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 14, 17, 22, are neither disclosed by a 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mallof, US 2003/0223892, US 2004/0200215, Royal, and Williams disclose turbochargers having threaded bushing and permanent magnet.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/9/2022